DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated September 20, 2022. Applicant amended claims 1-4. Applicant added new claims 5-9. Claims 1-9 are pending.
Applicant's arguments with respect to claims 1-4 have been considered and are persuasive. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 discussed below in view of the new grounds of rejection over Levy et al. (U.S. Publication 2008/0103363), as necessitated by the amendment. 

CLAIM INTERPRETATION

Applicant has amended the claims to no longer cite “communication device” and the claims are no longer interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended the claims and the previous rejections under 35 U.S.C. 102(a)(2) are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. Patent 2020/0100830, hereinafter “Henderson”) and in further views of Levy et al. (U.S. Publication 2008/0103363, hereinafter “Levy”).
As to Claim 1, Henderson discloses a signal processing apparatus (206) in [0311] and Fig. 10 for relaying communication of control signals between a controller (244) in [0313] and Figs. 9-10 and a plurality of processing modules “Modules” (228)-(242) in [0310] and Figs. 9-10 and capably provided in modular energy system configurations (8004)-(8010) in [0620] and Fig. 47, the signal processing apparatus comprising:
a communication circuit (245, 247) in [0313] and (203) in [0310] having (207, 209) in [0298] and Figs. 9-10 configured to receive the control signals from the controller, and send the control signals to the plurality of processing modules;
a plurality of first storages provided respectively to correspond to the plurality of processing modules (each of the modules comprise processors, wherein processors comprise various associated on-chip memory types as described in [0314] and being provided with one or more non-transitory computer-readable mediums as described in [0358] to store instructions to perform the respective functions of each module as exemplified by imaging module (238) in [0321]) in addition to “prefetch buffer” in [0314] also functionally corresponding to the plurality of processing modules via processor 244), the plurality of first storages being configured to store the control signals written by the controller;
a second storage (each of the modules capably being connected via a second storage in the form of header module (8002) in [0620] and Fig. 47) configured to store: address information “address” in [0585], [0623], and [0633] indicating each communication address assigned to each of the plurality of processing modules; and correspondence information “relevant information” in [0623] indicating correspondence relationships between the plurality of first storages and a plurality of module-side storages (each module having circuitry including memory as described in [0645]) respectively included in the plurality of processing modules; and
a synchronization processor (232) in [0321] and Figs. 9-10 configured to synchronize (parallel computing being synchronized under SIMD and MIMD) the plurality of first storages with the plurality of corresponding module-side storages via the communication circuit based on the address information and the correspondence information.
However Henderson does not specifically disclose that the controller is external to the signal processing apparatus and that the plurality of processing modules external to the signal processing apparatus. Levy teaches in the related field of endoscopy electronics wherein a controller (16) in [0027] and [0060] is external to a signal processing apparatus (47) in [0032] and [0034] and that a plurality of processing modules (14) in [0027] and [0032] and storage (19) and (81) in [0027] and [0041]-[0044] are external to the signal processing apparatus as shown in Fig. 1. It would have been obvious to one of ordinary skill in the art at the time of invention that controller and storage means as disclosed by Henderson may be provided externally relative to one another as taught by Levy in order to fulfill the same function of data processing and transmission over varying distances with predictable results as components may be distributed over multiple sites or units (Levy, [0030]).
As to Claim 2, Henderson discloses the signal processing apparatus according to claim 1, wherein the communication circuit is provided in plurality (multiple hubs/switches shown in Fig. 10).
As to Claim 3, Henderson discloses the signal processing apparatus according to claim 1, wherein the communication circuit includes a third storage (204) in [0299] and Fig. 9 configured stores the control signals temporarily.
As to Claim 4, Henderson discloses the signal processing apparatus according to claim 1, wherein communication speed between the controller and the plurality of first storages is set to be faster than communication speed between the communication circuit and the plurality of processing modules (the communication speed between the communication circuit and the plurality of processing modules incorporating a delay capably more than 1ms as described in [0650]-[0651], whereas the communication speed between the controller and “prefetch buffer” in [0314] occurring at above 40 MHz and does not incorporate a delay).
As to Claim 5, Henderson discloses a control apparatus (206) in [0311] and Fig. 10 for controlling a camera head and a display “local processing, visualization, and imaging” in [0311] wherein camera head and display are cited for intended purpose and not positively recited, the control apparatus comprising:
a controller (244) in [0313] and Figs. 9-10;
a plurality of processing modules “Modules” (228)-(242) in [0310] and Figs. 9-10 and capably provided in modular energy system configurations (8004)-(8010) in [0620] and Fig. 47; and
a signal processing circuit (236) in [0311] including
a communication circuit (245, 247) in [0313] and (203) in [0310] having (207, 209) in [0298] and Figs. 9-10 configured to receive the control signals from the controller and send the control signals to the plurality of processing,
a plurality of first storages provided respectively to correspond to the plurality of processing modules (each of the modules comprise processors, wherein processors comprise various associated on-chip memory types as described in [0314] and being provided with one or more non-transitory computer-readable mediums as described in [0358] to store instructions to perform the respective functions of each module as exemplified by imaging module (238) in [0321]) in addition to “prefetch buffer” in [0314] also functionally corresponding to the plurality of processing modules via processor 244), the plurality of first storages being configured to store the control signals written by the controller,
a second storage (each of the modules capably being connected via a second storage in the form of header module (8002) in [0620] and Fig. 47) configured to store: address information “address” in [0585], [0623], and [0633] indicating each communication address assigned to each of the plurality of processing modules; and correspondence information “relevant information” in [0623] indicating correspondence relationships between the plurality of first storages and a plurality of module-side storages (each module having circuitry including memory as described in [0645]) respectively included in the plurality of processing modules, and
a synchronization processor (232) in [0321] and Figs. 9-10 configured to synchronize (parallel computing being synchronized under SIMD and MIMD) the plurality of first storages with the plurality of corresponding module-side storages via the communication circuit based on the address information and the correspondence information.
However Henderson does not specifically disclose that the controller is external to the signal processing apparatus and that the plurality of processing modules external to the signal processing apparatus. Levy teaches in the related field of endoscopy electronics wherein a controller (16) in [0027] and [0060] is external to a signal processing apparatus (47) in [0032] and [0034] and that a plurality of processing modules (14) in [0027] and [0032] and storage (19) and (81) in [0027] and [0041]-[0044] are external to the signal processing apparatus as shown in Fig. 1. It would have been obvious to one of ordinary skill in the art at the time of invention that controller and storage means as disclosed by Henderson may be provided externally relative to one another as taught by Levy in order to fulfill the same function of data processing and transmission over varying distances with predictable results as components may be distributed over multiple sites or units (Levy, [0030]).
As to Claim 6, Henderson discloses the control apparatus according to claim 5, wherein the communication circuit is provided in plurality (multiple hubs/switches shown in Fig. 10).
As to Claim 7, Henderson discloses the control apparatus according to claim 5, wherein the communication circuit includes a third storage (204) in [0299] and Fig. 9 configured stores the control signals temporarily.
As to Claim 8, Henderson discloses the control apparatus according to claim 5, wherein communication speed between the controller and the plurality of first storages is set to be faster than communication speed between the communication circuit and the plurality of processing modules (the communication speed between the communication circuit and the plurality of processing modules incorporating a delay capably more than 1ms as described in [0650]-[0651], whereas the communication speed between the controller and “prefetch buffer” in [0314] occurring at above 40 MHz and does not incorporate a delay).
As to Claim 9, Henderson in view of Levy discloses the control apparatus according to claim 5, wherein Levy also teaches that memory may include one or more registers to store data in [0041]-[0045] and [0047]-[0052]. It would have been obvious to one of ordinary skill in the art at the time of invention that memory as disclosed by Henderson may include memory locations and registers that can be used interchangeably as taught by Levy in [0055] in order to fulfill the same function of data storage with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 9055246, 20190273846, 20190268508, and 20170180682 are cited to show similar control means.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795